IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-30940
                             Summary Calendar



                             JOSEPH ROUSSELL,

                                                        Petitioner-Appellant,

                                  versus

                             ED C. DAY, JR.,

                                                        Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CV-3429-K
                        --------------------
                            March 5, 2002

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

      Joseph Roussell, Louisiana prisoner # 119559, was granted a

certificate    of   appealability    to    appeal   the     district    court’s

dismissal as time-barred, pursuant to 28 U.S.C. § 2244(d), of his

28 U.S.C. § 2254 petition raising a claim that the reasonable-doubt

jury instruction he received was unconstitutional under Cage v.

Louisiana, 498 U.S. 39 (1990).            He essentially argues that his

petition was timely because, pursuant to 28 U.S.C. § 2244(d)(1)(C),

the   limitations   period   began   to     run   not    from   the    date   his



      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
conviction became final but from the date Cage was made retroactive

to cases on collateral review.

     Roussell can point to no case, Supreme Court or otherwise,

which has held Cage retroactively applicable to cases on collateral

review, meaning that § 2244(d)(1)(C) is inapplicable.    Moreover,

even if Cage had been held to be retroactively applicable, under

United States v. Lopez, 248 F.3d 427, 431-32 (5th Cir.), cert.

denied, 122 S. Ct. 222 (2001), the limitations period began to run

not on the date the retroactivity decision issued but on the date

the Supreme Court announced the Cage rule.       Because, like his

conviction, this predated the AEDPA’s enactment date, Roussell had

at most one year from that date, or until April 24, 1997, to file.

See Flanagan v. Johnson, 154 F.3d 196, 199-200 (5th Cir. 1998).

His petition, filed in October 2000, at the earliest, was thus

untimely, even with the benefit of tolling during the pendency of

his relevant state-court pleadings under § 2244(d)(2).

     Roussell has not demonstrated that the district court erred in

dismissing his petition as time-barred.   Accordingly, the district

court’s judgment is

     AFFIRMED.




                                 2